Judgment unanimously affirmed. Memorandum: Defendant argues on appeal that the admission into evidence of his codefendant’s statement violated the rule in Bruton v United States (391 US 123). The codefendant’s statement was received without objection and thus the issue is not preserved for review (People v Russell, 71 NY2d 1016, 1017). While we decline to exercise our power to review in the interest of justice (CPL 470.15 [6] [a]), we note nevertheless that all references to defendant were redacted from the codefendant’s statement and if there was any error in receiving the statement, it was harmless (People v Hamlin, 71 NY2d 750). We have reviewed the other issues raised on appeal and find them to be without merit. (Appeal from judgment of Supreme Court, Monroe County, Boehm, J. — manslaughter, first degree.) Present — Dillon, P. J., Callahan, Den-man, Balio and Lawton, JJ.